Tilson, Judge:
This appeal has been submitted for decision upon the following stipulation:
It is hereby stipulated and agreed, subject to the approval of the court, that the market value or price at the. time of exportation of the merchandise involved herein, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, plus, when not included in such price, the cost of containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States- — is as follows:
6 Dozen Quality 5017/27 x 36” shawls,
Sw. Fes. 8.00 each, net, plus packing.
It is further stipulated and agreed that there was no higher foreign value for the merchandise herein at the time of exportation.
It is further stipulated and agreed that this case may be submitted on the foregoing stipulation.
Accepting this stipulation as a statement of fact, I find, and hold the proper dutiable export value of 6 dozen quality 5017/27 x 36" shawls to be Sw. Fes. 8.00 each, net, plus packing. Judgment will be rendered accordingly.